Citation Nr: 1103289	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-41 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vocal impairment claimed to have resulted from Department of 
Veterans Affairs (VA) treatment in July 2004.  

5.  Entitlement to an initial evaluation in excess of 30 percent 
for anxiety.

6.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  An April 
2005 rating decision denied service connection for an anxiety 
disorder and compensation under 38 U.S.C.A. § 1151 for vocal 
impairment and continued the Veteran's 10 percent evaluation for 
sinusitis.  An April 2008 rating decision, in pertinent part, 
denied service connection for low back and cervical spine 
disabilities and granted service connection for an anxiety 
disorder, assigning a 30 percent evaluation effective March 18, 
2004.  An August 2009 rating decision denied service connection 
for rhinitis.  

The Veteran testified before the undersigned Veterans Law Judge 
at a video-conference hearing at the RO in San Antonio, Texas, in 
January 2010.  A transcript of the hearing is of record.  The 
Veteran submitted additional evidence in January 2010, along with 
a waiver of consideration by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304.  Similarly, in July 2010 the Veteran 
submitted additional evidence, however this evidence consists of 
only redundant argument and statements from the Veteran and his 
wife, which largely relate to post-traumatic stress disorder 
(PTSD).  The issue of service connection for PTSD is not on 
appeal.  Therefore given that the Veteran has only submitted 
argument and it is redundant and/or not pertinent, a remand 
pursuant to 38 C.F.R. § 20.1304 is not warranted.   

In February 2010, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  The 
requested opinion was received in August 2009.

The issues of service connection for rhinitis, an initial rating 
in excess of 30 percent for anxiety disorder, and entitlement to 
compensation under 38 U.S.C.A. § 1151 for vocal impairment 
claimed to have resulted from VA treatment in July 2004, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a 
finding that the current low back disability is related to 
service.

2.  A preponderance of the competent evidence is against a 
finding that the current cervical spine disability is related to 
service.

3.  The Veteran's sinusitis does not manifest three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010); 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

3.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, 
Diagnostic Code (DC) 6513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim for an increased rating for sinusitis, the RO 
provided the appellant pre-adjudication notice by letters dated 
in March 2004 and September 2004 and post-adjudication notice by 
letter dated in January 2007.  The pre and post adjudication 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, and; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  The claims 
were subsequently re-adjudicated in a June 2007 supplemental 
statement of the case (SSOC).  

Regarding the claims for service connection for low back and 
cervical spine disabilities, the RO provided the appellant pre-
adjudication notice by letters dated in March 2006 and January 
2007.  The pre-adjudication notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim, and; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records (STRs); assisted the 
Veteran in obtaining evidence; afforded the Veteran a VA medical 
examination and obtained an opinion regarding the nature and 
etiology of his claimed low back and cervical spine disabilities; 
afforded the Veteran a VA medical examination with respect to the 
severity of his sinusitis disability, and afforded the Veteran 
the opportunity to present testimony to the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection Claims

The Veteran seeks service connection for low back and cervical 
spine disabilities.  At his January 2010 hearing he testified 
that he feels his low back and cervical spine problems are all 
due to his military service.  Specifically, he testified that 
during service one guy got behind him and another pushed him and 
he fell, hurting his back and that he had back problems in April 
1973 as documented by his STRs.  Finally, the Veteran testified 
that he was involved in a car accident several months before 
entering service, but it resolved prior to his entering service.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  

The Veteran indicated that he experienced back pain during 
service.  The Veteran is competent to report symptoms such a pain 
and the Board accepts these statements as credible.  See Charles 
v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent 
to testify to symptomatology capable of lay observation). 

There is no enlistment examination of record and the Veteran is 
presumed to be in sound condition at entry, notwithstanding an 
August 1971 STR which notes that the Veteran had complaints of 
muscle spasm in the area of the neck and upper shoulders and the 
Veteran's statement that he was treated for whiplash in July 1971 
before entering service.  

The Veteran currently has low back and cervical spine 
disabilities.  Following service, a November 1992 private medical 
opinion addressed to the U.S. Department of Labor notes that the 
Veteran was involved in a motor vehicle accident in September 
1991 while working with the post office.  The Veteran had a 
lumbar strain and complained of low back pain and the Veteran 
never had back pain before his injury.  He denied pain or injury 
to the neck and upper extremities.  It was noted that the Veteran 
had a lumbar strain and had pre-existing significant degeneration 
at both L4,5 and L5, S1.  A January 2003 private medical opinion 
notes that the Veteran has been complaining of neck pain on and 
off for many years, but it was not part of his initial injury but 
seems to have evolved from his chronic pain and his problems with 
his lower back.  A May 2007 VA examination report notes that 
following a physical examination, the Veteran was given diagnoses 
of degenerative disc disease (DDD) of the cervical and lumbar 
spines.  
STRs dated in August 1971 indicate that the Veteran complained of 
neck pain which resolved in late August 1971.  The Veteran's 
April 1973 STRs note that the Veteran complained of back pain and 
that he was given a diagnosis of possible urinary track 
infection.  July 1973 STRs notes that the Veteran complained of 
back pain and a fever.  The Veteran's April 1975 separation 
examination notes that clinical evaluation of his spine and other 
musculoskeletal systems was normal.   

A January 2003 private medical opinion notes that the Veteran's 
neck pain evolved from his chronic pain and his problems with his 
lower back.  

A May 2007 VA examination report notes that the Veteran's claim 
file was reviewed and that following a physical examination, the 
Veteran was given diagnoses of degenerative disc disease of the 
cervical and lumbar spines.  The examiner noted that the Veteran 
was in a motor vehicle accident in July 1971, which was prior to 
entrance into service.  The Veteran has been unemployed since 
1991 when he had an on-the-job injury at the post office.  The 
examiner noted that there is no evidence in the claim file 
indicating that the Veteran had any cervical or lumbar pain from 
1975 to 1991.  The examiner noted that the Veteran had neck pain 
in August 1971 and back pain in 1973, which was actually a 
genitourinary issue that had nothing to do with his spine.  The 
examiner opined that the Veteran's current cervical and 
thoracolumbar spine conditions are not the result of, or caused 
by, the injury that was documented in the STRs in 1971 while in 
basic training, and are not a result of his whiplash injury that 
existed prior to enlistment in 1971.  The examiner opined further 
that the Veteran's current DDD of the cervical and lumbar spine 
are more likely than not a result of degenerative changes 
associated with aging and activity over the years.  More likely 
the etiology of these diagnoses are the more common etiologies 
for osteoarthritis, including, but not limited to, age, obesity, 
deconditioning, heredity, ethnicity, and post-service occupation.  

The negative evidence in this case outweighs the positive.  The 
Veteran genuinely believes that his low back and cervical spine 
disabilities are related to service.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of his claimed disabilities and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
medical evidence of record, including the January 2003 private 
medical opinion, and the opinion provided by the May 2007 VA 
medical professional who thoroughly discussed the evidence of 
record and the etiology of the Veteran's claimed low back and 
cervical spine disabilities and found that the claimed 
disabilities are not related to his service, but rather to his 
post service accident and other factors.  See Jandreau, 492 F.3d 
at 1372.  The Board is not free to substitute its own judgment 
for that of an expert. See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The preponderance of the evidence is against the claim for low 
back and cervical spine disabilities; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert, 1 
Vet. App. at 57-58.

III.  Increased Rating Claim for Sinusitis

The Veteran seeks an evaluation in excess of 10 percent for 
sinusitis.  He testified that his sinusitis makes him cough and 
cough [sic] and that he hyperventilates; they [sic] say he had a 
small stroke.  He also testified that he takes Zyrtec and 
Flonase.  

The RO originally granted service connection for a sinusitis in 
October 1975, assigning a 10 percent rating, effective May 27, 
2005, under 38 C.F.R. § 4.97 DC 6513.   The RO continued the 
Veteran's current rating under the same diagnostic code in the 
rating decision on appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection, or on appeal 
of a subsequent denial of an increased rating, it may be found 
that are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Sinusitis is rated under 38 C.F.R. § 4.97, General Rating Formula 
for Sinusitis. Diagnostic Code 6513 is for chronic maxillary 
sinusitis.  Under DC 6513, the criteria for the next higher 
rating, 30 percent, requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged, lasting four 
to six weeks, antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 
4.97, DC 6513.

A VA examination was conducted in August 2004.  The Veteran 
reported that he feels pressure in his frontal sinuses, has a 
runny nose daily, and nasal discharge.  He gets medications from 
the VA and the Veteran reported his episodes come and go on their 
own.  The examiner noted that the Veteran cannot breathe through 
one nostril when symptoms are at their peak, and that the Veteran 
is not on oxygen or a respirator, but uses frequent courses of 
medications as prescribed.  A diagnosis of recurrent sinusitis 
with an overlay of allergic rhinitis sinusitis/rhinitis was 
given.  A September 2004 addendum notes that a CT scan of the 
sinus was conducted, but does not change the original diagnosis.  

A January 2006 VA examination report notes that the Veteran 
reported that in recent years his episodes of sinusitis have 
become more frequent.  He was seen at an Urgent Care facility 
twice in December 2005 and more recently in January 2006 because 
of nasal discharge, congestion, post-nasal drip, and persistent 
cough.  The examiner noted that the Veteran was given antibiotic 
therapy and oral steroids on his most recent visit for treatment.  
The Veteran also reported he was given Sudafed for nasal 
congestion in July 2005.  The Veteran has purulent discharge at 
least three times per year, but does not usually seek medical 
attention.  The Veteran requires medical attention for sinus 
infection two or three times per year, and every 3-6 months 
suffers a period of incapacitation.  A diagnosis of recurrent 
sinusitis due to allergic rhinitis, which is perennial, was 
given.  In a June 2006 addendum opinion the examiner noted a 
review of the claim file.  The examiner noted that there is no 
change to her previous evaluation.  Despite the Veteran's 
subjective complaints, a recent CT scan showed evidence of only 
mild mucosal thickening in the ethmoid sinuses with the other 
paranasal sinuses being normal as well as no evidence of 
obstruction of the ostiomeatal unit which would be expected in a 
case of severe and recurrent sinusitis.  

An October 2007 VA examination report conducted for a claim of 
service connection for sleep apnea notes that the Veteran has 
sinusitis, but is not currently being treated for it.  The 
examiner specifically noted that a review of the Veteran's claim 
file does not indicate any treatment for sinusitis.  

The medical evidence of record does not show, nor does the 
Veteran specifically claim, that he has three or more episodes of 
incapacitating sinusitis requiring prolonged antibiotic treatment 
or more than six non-incapacitating episodes of sinusitis during 
any one year during the pendency of the Veteran's increased 
rating claim.  38 C.F.R. § 4.97, DC 6513.  The medical evidence 
of record does show that the Veteran does have occasional medical 
treatment for his sinusitis, however the frequency and type of 
treatment he receives does not meet the requirements set out in 
38 C.F.R. § 4.97, DC 6513 for a rating higher than 10 percent.  

At no time since the pendency of the Veteran's claim has his 
sinusitis met or nearly approximated the criteria for a higher 
rating, and staged ratings are not for application.  See Hart, 21 
Vet. App. 505.

The Veteran genuinely believes that the severity of his sinusitis 
warrants a higher rating.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the extent of his 
disability, and his views are of no probative value.  And, even 
if his opinion was entitled to be accorded some probative value, 
it is far outweighed by the detailed opinions provided by the VA 
medical professionals.  See Jandreau, 492 F.3d at 1372.

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected sinusitis.  In exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation is made.  38 C.F.R. § 
3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimants exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various medical 
professionals are the symptoms included in the criteria found in 
the rating schedule for the Veteran's sinusitis.  The schedular 
criteria are not inadequate for rating this Veteran's 
disabilities, and the other two steps in the analysis of extra-
schedular ratings need not be reached.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for sinusitis; there is no doubt to be 
resolved; and an increased rating is not warranted.  Gilbert, 
supra.

ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for a cervical spine disability 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
sinusitis is denied.


REMAND

The Veteran seeks service connection for rhinitis.  A November 
2005 claim for service connection for rhinitis was denied in an 
August 2009 rating decision.  The Veteran filed a proper notice 
of disagreement (NOD) regarding the August 2009 rating decision.  
The RO was then obligated to furnish him a statement of the case 
(SOC), which was not done.  See 38 C.F.R. § 19.26.  Thus, this 
claim must be remanded for issuance of a SOC regarding the issue 
of service connection for rhinitis.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  

Regarding the Veteran's claim for a higher initial rating for 
anxiety, at his January 2010 hearing the Veteran testified that 
his anxiety has worsened and that sometimes he is too depressed 
to get out of bed.  The last VA examination conducted to assess 
the severity of the Veteran's anxiety was in March 2008, which is 
more than two years ago.  A new examination to assess the current 
state of his disability is required.

The Veteran asserts that he has additional disability affecting 
his vocal abilities, including stuttering, due to treatment at a 
VA facility in July 2004.  In November 2010, the Veteran 
submitted a private medical opinion indicating that the Veteran's 
stuttering/vocal problems could be secondary to a hypoxic episode 
from his morphine overdose and accompanying private medical 
records.  A remand pursuant to 38 C.F.R. § 20.1304 is therefore 
necessary, as the Veteran has not specifically waived RO 
jurisdiction of the newly submitted pertinent evidence.

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) 
regarding the issue of entitlement to service 
connection for rhinitis.  In issuing the SOC 
VA must specifically refer to the May 2007 VA 
examination report of record.  The issue 
should be certified to the Board only if a 
timely Form 9 substantive appeal is received.  

2.  Schedule the Veteran for a VA examination 
to evaluate the current severity of his 
anxiety.  All necessary testing should be 
conducted.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
any medical opinions must be provided.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be readjudicated and 
the RO must specifically discuss the 
newly received November 2010 private 
medical opinion and accompanying private 
medical records.  If any of the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


